                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                        )
GYAN BAHADUR BHUJEL,                    )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )          Civil No. 18-12644-LTS
                                        )
CHAD WOLF, Acting Secretary, United     )
States Department of Homeland Security; )
KENNETH T. CUCCINELLI, Director,        )
U.S. Citizenship and Immigration        )
Services; and                           )
U.S CITIZENSHIP AND IMMIGRATION )
SERVICES, 1                             )
                                        )
       Defendants.                      )
                                        )

                                         JUDGMENT

                                        March 13, 2020

       Pursuant to the Court’s Order dated March 13, 2020, Doc. No. 22: Count One of the

Complaint is DISMISSED; and on Count Two of the Complaint, judgment enters in favor of

plaintiff Gyan Bahadur Bhujel and against the defendants. The matter is REMANDED to the

agency for further proceedings consistent with the Court’s Order dated March 12, 2020.

                                                   SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                   United States District Judge




1
 Pursuant to Federal Rule of Civil Procedure 25(d), the Court has substituted Wolf and
Cuccinelli for their predecessors.
